804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Dean BOWENS, D. Lester Diggs, Clifton Edward Graves,Jr., Earl Frederick Jones, G. AngazaLaughinghouse, Emery L. Rann, III, andMarion Weaver, Appellants,v.The Board of Law Examiners of the State of North Carolina:Horace E. Stacy, Jr., Individually and in his representativecapacity as Chairman of the Board of Law Examiners of theState of N.C., W.H. McElwee, Walter R. McGuire, Francis I.Parker, Eric C. Michaux, James Mullen, C. Edwin Allman, JohnT. Allred, John D. Warlick, Jr., James L. Nelson and ArchSchoch, Jr., Individually and in their representativecapacities as members of the Board of Law Examiners of theState of N.C., and Fred P. Parker, III, Individually and inhis official capacity as Executive Secretary to the Board ofLaw Examiners of the State of N.C., Appellees.
No. 86-1511.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Nov. 12, 1986.

Larry Dean Bowens, D. Lester Diggs, Clifton Edward Graves, Jr., Earl Frederick Jones, G. Angaza Laughinghouse, Emery L. Rann, III, Marion Weaver, appellants pro se.
E. Osborne Ayscue, Jr., Helms, Mulliss, Johnston, for appellees.
E.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  F.T. Dupree, Jr., District Judge.  (C/A No. 82-1224-CIV-5)
Before WIDENER, PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from the court's order denying relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bowens v. Board of Law Examiners, C/A No. 82-1224-CIV-5 (E.D.N.C., Jan. 6, 1986).


2
AFFIRMED.